        Case: 1:19-cv-06450 Document #: 1 Filed: 09/27/19 Page 1 of 10 PageID #:1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

      MICHELLE CRAYTON                           )
                                                 )   No. 19-cv-
                    Plaintiff,                   )
                                                 )
                        v.                       )   District Judge
                                                 )
      FREDERIC W. COOK & CO., A NEW              )   Magistrate Judge
      YORK CORPORATION AND CIMI                  )
      SILVERBERG, INDIVIDUALLY                   )
                                                 )   JURY DEMAND
                   Defendant                     )


                                        COMPLAINT

         NOW COMES Plaintiff, MICHELLE CRAYTON, by and through her attorneys, JOHN

W. BILLHORN     AND   SAMUEL D. ENGELSON, and for her Complaint against Defendants,

FREDERIC W. COOK & CO., AND CIMI SILVERBERG, INDIVIDUALLY, states as follows:

I.       NATURE OF ACTION
         1.    This action is brought under the Fair Labor Standards Act, 29 U.S.C. §201, et

seq., (FLSA) the Illinois Minimum Wage Law, 820 ILCS §105/1 et seq. (IMWL) and the

Chicago Minimum Wage Ordinance (CMWO), § 1-24-10 of the Municipal Code of Chicago.



II.      JURISDICTION AND VENUE

         2.    Jurisdiction arises under the provisions of the Fair Labor Standards Act, 29

U.S.C. §§ 206-207, and for the supplemental Illinois statutory claim and municipal claim,

pursuant to 28 U.S.C. §1367. Venue lies in the Northern District of Illinois in that during all

times relevant to the employment relationship, Plaintiff performed work in this district and is

a resident of this district and Defendant is or was engaged in business in this district.
       Case: 1:19-cv-06450 Document #: 1 Filed: 09/27/19 Page 2 of 10 PageID #:1




III.    THE PARTIES

        3.    Defendant, FREDERIC W. COOK & CO.,               (hereinafter F.W. COOK) is a

company that provides executive compensation consulting services to clients, which

maintains its primary place of business at 190 S. LaSalle Street, Suite 2120 in downtown

Chicago. Defendant F.W. COOK, is an “enterprise” engaged in commerce or in the

production of goods for commerce within the meaning of 29 U.S.C. §203. During all relevant

times, Defendant was acting directly or indirectly in the interest of the employer in relation to

the employee Plaintiff and therefore, as defined under both the federal and state statutes relied

upon, is an “employer.”

        4.    Defendant CIMI SILVERBERG is the Managing Director of F.W. COOK’S

Chicago, Illinois location. In her capacity as Managing Director, SILVERBERG was vested

with the authority to implement and carry out general policies and procedures relative to the

operation of the business, including all applicable wage and hour practices of F.W. COOK.

Plaintiff was directed to, and did, communicate all employment issues, including the wage

and hour violations asserted herein, to SILVERBERG and SILVERBERG in turn responded to

those communications with the authority described above. Thus, at all times relevant hereto,

SILVERBERG was acting directly or indirectly in the interest of the employer in relation to the

employee Plaintiff and therefore as defined under both the federal and state statutes relied

upon, is an “employer”.

        5.    Plaintiff, MICHELLE CRAYTON, is a former employee of Defendants who was

employed as an office assistant and performed duties related to scheduling, arranging business

travel, billing, record management, etc. Plaintiff was compensated on a non-exempt salary

basis that entitled her to overtime pay and worked over 40 hours per week without receiving

                                                2
        Case: 1:19-cv-06450 Document #: 1 Filed: 09/27/19 Page 3 of 10 PageID #:1




overtime premiums, including work that was not recorded or accounted for by Defendants’

time keeping system (hereinafter referenced as “work off the clock”).

IV.      STATUTORY VIOLATIONS

         Fair Labor Standards Act

         6.    Pursuant to the Fair Labor Standards Act, 29 U.S.C. §216(b), Count I of this

action is brought by Plaintiff for damages suffered by Defendants’ failure to comply with 29

U.S.C. §201 et seq. Count II alleges a willful violation of the FLSA and seeks an additional

third year of limitations. Count III seeks liquidated damages under the Fair Labor Standards

Act, Section 260.

         Illinois Minimum Wage Law
         7.    Pursuant to the Illinois Minimum Wage Law, 820 ILCS §105/1 et seq., Count

IV of this action is brought by Plaintiff to recover unpaid back wages earned on or before the

date three (3) years prior to the filing of this action.

         Chicago Minimum Wage Ordinance

         8.    Pursuant to the Chicago Minimum Wage Ordinance (“CMWO”), § 1-24-10 of

the Municipal Code of Chicago, Count V of this action is brought by Plaintiff to recover

unpaid back wages earned on or before the date three (3) years prior to the filing of this action.

V.       FACTUAL ALLEGATIONS RELEVANT TO ALL COUNTS

         9.    Plaintiff, at all times pertinent to the cause of action, was employed by

Defendant, said employment being integral and indispensable to Defendant’s business.

         10.   Plaintiff was employed by Defendants from November 2018 through March

2019.




                                                  3
     Case: 1:19-cv-06450 Document #: 1 Filed: 09/27/19 Page 4 of 10 PageID #:1




       11.    Plaintiff was employed as an office assistant and performed duties related to

performed duties related to scheduling, arranging business travel, billing, and record

management, as well as other traditional, non-exempt administrative tasks.

       12.    During Plaintiff’s employment, Defendant paid Plaintiff on a salary basis,

despite Defendants’ classification of Plaintiff as a non-exempt employee. Plaintiff’s annual

salary was $85,000. Plaintiff was paid semi-monthly on the 15th and 30th or 31st of each month.

       13.    Plaintiff performed significant amounts of work before and after her shift that

was not captured by Defendants’ time-keeping system.

       14.    Plaintiff was assigned a regular schedule of 8:30 a.m. to 5:00 p.m. Monday

through Friday. However, during almost each week of Plaintiff’s employment with

Defendants, Plaintiff worked substantial hours “off the clock” in addition to her regular

schedule that was not included in the compensation paid to Plaintiff.

       15.    Plaintiff performed most, if not all, of her work off the clock at Defendants’

LaSalle Street office. While Plaintiff performed work off the clock at Defendants’ office,

Plaintiff did so in the presence of Defendants’ other employees, including their management

personnel. Occasionally, Plaintiff performed some of this work off the clock on Saturdays at

Defendants’ office.

       16.    During her employment with Defendants, Plaintiff frequently worked between

50 and 80 hours per work week without pay for that time, almost all of which occurred at

Defendants’ downtown Chicago office.

       17.    During these hours worked “off the clock”, Plaintiff performed her regular

duties as assigned to her by Defendants, other management personnel and other employees.




                                              4
     Case: 1:19-cv-06450 Document #: 1 Filed: 09/27/19 Page 5 of 10 PageID #:1




       18.     Plaintiff raised the wage and hour violations, as described above, to the

attention of Defendants, including Defendant Silverberg, on multiple occasions but

Defendants failed to address or remedy their non-compliant pay practices, including paying

to Plaintiff overtime premiums for hours worked in excess of 40 in a work week, some of

which occurred “off the clock”.

       19.     This work performed by Plaintiff was work off the clock to the benefit of the

employer without pay in violation of the requirements of the federal and state statutes herein

relied upon.

       20.     Plaintiff, on a regular basis within the dates of employment referenced above,

worked in excess of forty (40) hours in a workweek without pay at a rate of time and one-half

for such hours pursuant to the requirements of the federal, state and municipal statutes relied

upon herein.

       21.     In most instances, the unpaid time described above should have been

compensated at time and one-half of Plaintiff’s regular hourly rate because if the unpaid time

was properly treated as compensable, Plaintiff would have been over 40 hours in particular

workweeks.

       22.     Additionally, Defendants, at times during Plaintiff’s employment, failed to pay

Plaintiff an overtime premium for clocked hours in excess of 40 hours per week that were

recorded by Defendants’ time-keeping system in violation of the federal, state and municipal

statutes relied upon herein.




                                              5
     Case: 1:19-cv-06450 Document #: 1 Filed: 09/27/19 Page 6 of 10 PageID #:1




       23.    The total number of hours worked by Plaintiff, and therefore the total number

of overtime hours for which additional compensation is owed, is information substantially, if

not completely, within the control and possession of Defendant, in that Defendant recorded

or should have recorded such hours pursuant to the record keeping requirements found Title

29 CFR, Part 516. To the extent Defendants lacks the records required by 29 CFR Part 516,

Plaintiff will be capable of providing reasonable estimates of that time, as permitted by law.

                                          COUNT I

                  VIOLATION OF FAIR LABOR STANDARDS ACT

       1-23. Paragraphs 1 through 23 are re-alleged and incorporated as though set forth

fully herein as paragraphs 1 through 23 of this Count I.

       24.    Pursuant to the Fair Labor Standards Act, 29 U.S.C. §201 et seq Plaintiff, is

entitled to compensation for all hours worked and compensation at a rate not less than one

and one-half times her regular rate of pay for all hours worked in excess of forty (40) hours,

in any week during the two (2) years preceding the filing of this action.

       25.    Defendant has at all times relevant hereto failed and refused to pay

compensation to Plaintiff herein, as described above.

       WHEREFORE, Plaintiff, respectfully requests this Court to enter an order awarding:

        (a)   back pay equal to the amount of all unpaid overtime compensation for the two
(2) years preceding the filing of this Complaint, according to the applicable statute of
limitations;

     (b)    prejudgment interest with respect to the total amount of unpaid overtime
compensation;




                                               6
      Case: 1:19-cv-06450 Document #: 1 Filed: 09/27/19 Page 7 of 10 PageID #:1




      (c)    Plaintiff’s reasonable attorneys’ fees and costs incurred as a result of
Defendants’ violations of the Fair Labor Standards Act; and,

       (d)     such additional relief as the Court deems appropriate under the circumstances.



                                           COUNT II

         WILLFUL VIOLATION OF THE FAIR LABOR STANDARDS ACT

       1-25    Paragraphs 1 through 25 of Count I are realleged and incorporated as though

set forth fully herein as Paragraphs 1 through 25 of Count II.

       26.     Defendants’ actions as complained of above were done with Defendants’

knowledge that the compensation policies and practices at issue were in violation of the

statutes alleged, or with a reckless disregard for whether or not the policies and practices were

in violation of those statutes. Through legal counsel as well as industry experience and

custom, Defendant possessed ample access to the regulations and statutory provisions relating

to the state and federal laws recited herein, but either failed to seek out such information and

guidance or did seek out the information and guidance but failed to adhere to the principles

of compliance as stated.

       27.     Pursuant to the Fair Labor Standards Act, Plaintiff is entitled to compensation

at a rate not less than one and one-half times her regular rate of pay for all hours worked in

excess of forty (40), in the three (3) years preceding the filing of this complaint.

       WHEREFORE, Plaintiff, respectfully requests this Court to enter an order awarding:

        (a)     back pay equal to the amount of all unpaid compensation for one (1) additional
year, totaling three (3) years preceding the filing of this Complaint;


     (b)    prejudgment interest with respect to the amount of unpaid overtime
compensation;




                                                7
     Case: 1:19-cv-06450 Document #: 1 Filed: 09/27/19 Page 8 of 10 PageID #:1




      (c)    Plaintiff’s reasonable attorneys’ fees and Court costs incurred as a result of
Defendant’s violation of the Fair Labor Standards Act; and

       (d)    such additional relief the Court deems appropriate under the circumstances.


                                         COUNT III

                           LIQUIDATED DAMAGES
                    UNDER THE FAIR LABOR STANDARDS ACT


       1-27. Paragraphs 1 through 27 of Count II are re-alleged and incorporated as though

set forth fully herein as Paragraphs 1 through 27 of Count III.

       28.    In denying the Plaintiff compensation as described above, Defendants’ acts

were not based upon good faith or reasonable grounds. Through legal counsel as well as

industry experience and custom, Defendants possessed ample access to the regulations and

statutory provisions relating to the state and federal laws recited herein, but either failed to

seek out such information and guidance or did seek out the information and guidance but

failed to adhere to the principles of compliance as stated.

       29.    Plaintiff is entitled to liquidated damages equal to the amount of all unpaid

compensation, pursuant to 29 U.S.C. §260.

       WHEREFORE, Plaintiff, respectfully requests this Court to enter an order awarding:

       (a)    liquidated damages equal to the amount of all unpaid compensation;

      (b)    Plaintiff’s reasonable attorneys’ fees and costs incurred as a result of
Defendants’ violation of the Fair Labor Standards Act; and

       (c)    such additional relief the Court deems appropriate under the circumstances.


                                         COUNT IV

                    SUPPLEMENTAL STATE LAW CLAIM
              VIOLATION OF THE ILLINOIS MINIMUM WAGE LAW

       1-29. Paragraphs 1 through 29 of Count III are re-alleged and incorporated as though
set forth fully herein as Paragraphs 1 through 29 of this Count IV.

                                               8
      Case: 1:19-cv-06450 Document #: 1 Filed: 09/27/19 Page 9 of 10 PageID #:1




       30.     As described in the foregoing paragraphs, Defendants’ compensation policies
and practices are in violation of the Illinois Minimum Wage Law, 820 ILCS §115/1 et seq.

       31.    The Illinois Minimum Wage Law provides that an employer who fails to pay

the required amount of wages due an employee under the law shall be liable to the underpaid

employee or employees for the unpaid wages and for an additional penalty in the amount of

2% of the amount of such underpayments for each month following the date such

underpayments remain unpaid.

       32.    Defendants’ failure to pay compensation as described above, has been willful

and/or in bad faith.

       WHEREFORE, Plaintiff, respectfully requests this Court to enter an order:

       (a)     declaring and decreeing Defendants’ compensation practices as described
herein, and such other violations which may come to light during the prosecution of this
matter, in violation of the provisions of the Illinois Minimum Wage Law;

        (b)     awarding an amount of damages, to be shown by the evidence, to which
Plaintiff is entitled;

       (c)   allowing this Court to retain jurisdiction of the case until such time it is assured
Defendants have remedied the compensation policies and practices complained of herein and
are determined to be in full compliance with the law;

        (d)    directing Defendants to pay to Plaintiff’s reasonable attorneys’ fees, costs, and
litigation expenses, as provided by statute;

                                          COUNT V

                    SUPPLEMENTAL MUNICIPAL CLAIM
          VIOLATION OF THE CHICAGO MINIMUM WAGE ORDINANCE

       1-32. Paragraphs 1 through 32 of Count IV are re-alleged and incorporated as though

set forth fully herein as Paragraphs 1 through 32 of this Count V.

       33.    Plaintiff was an “employee” under the CMWO § 1-24-10 of the Municipal

Code of Chicago and was not exempt from the overtime wage provisions of the CMWO § 1-
24-050.



                                               9
     Case: 1:19-cv-06450 Document #: 1 Filed: 09/27/19 Page 10 of 10 PageID #:1




       34.     Defendants were each an “employer” as defined in the CMWO § 1-24-10.

       35.     Under § 1-24-040, for all weeks during which Plaintiff worked more than forty

(40) hours, she was entitled to be compensated at a rate of one and one-half times her regular

hourly rate of pay.

       36.     Defendants’ failure and refusal to pay any wages for hours worked in excess of

40 per week was a violation of the maximum hour provisions of § 1-24-040.

       WHEREFORE, Plaintiff, respectfully requests this Court to enter an order awarding:

        (a)    Judgment in the amount of unpaid overtime compensation found due at the
rate of one and one-half times Plaintiff’s regular hourly rate of pay for all hours which Plaintiff
worked in excess of forty (40) hours per week;

       (b)     Statutory interest damages in the amount of three times the amount of unpaid
overtime;

       (c).    Reasonable attorneys’ fees and costs incurred in filing and prosecuting this
action; and

       (d)     Such other and further relief as this Court deems appropriate and just.


                                                     Respectfully submitted,

                                                     Electronically Filed 09/27/2019

                                                     s/John W. Billhorn
                                                     ___________________________
                                                     John William Billhorn

                                                     BILLHORN LAW FIRM
                                                     53 West Jackson Blvd., Suite 401
                                                     Chicago, IL 60604
                                                     (312) 853-1450

                                                     Attorney for Plaintiffs, and all other
                                                     Plaintiffs similarly situated, known or
                                                     unknown.




                                                10
